Filed 8/19/15 P. v. Baumgaertel CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062799

v.                                                                       (Super.Ct.No. FVI1400636)

DAVID ALLEN BAUMGAERTEL,                                                 OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Raymond L. Haight

III, Judge. Affirmed.

         Beatrice C. Tillman, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant David Allen Baumgaertel was charged by felony

complaint with evading an officer (Veh. Code § 2800.2, subd. (a), count 1),

transportation of a controlled substance (Health & Saf. Code, § 11379, subd. (a),

count 2), bringing controlled substances into a jail (Pen. Code, § 4573, count 3), and

                                                             1
street terrorism (Pen. Code, § 186.22, subd. (a), count 4). The complaint also alleged that

defendant had suffered eight prior prison terms. (Pen. Code, § 667.5, subd. (b).)

Pursuant to a plea agreement, defendant pled no contest to count 1. The parties agreed to

add a prior strike conviction to the complaint. (Pen. Code, §§ 667, subds. (b)–(i),

1170.12, subds. (a)–(d).) Defendant admitted the prior strike conviction and one prison

prior. The court sentenced defendant, as agreed upon, to two years on count 2, doubled

pursuant to the strike conviction, plus one year on the prison prior, for a total of five

years in state prison. The court awarded him 580 custody credits, consisting of 290

actual days and 290 conduct credits. It also dismissed the remaining counts and

allegations.

       Defendant filed a timely notice of appeal, stating that the appeal was based on the

sentence or other matters occurring after the plea. We affirm.

                               FACTUAL BACKGROUND

       The parties stipulated that the police report contained a factual basis for the plea.

The following facts are taken from the police report. On February 17, 2014, a police

officer observed a traffic violation and attempted to make a traffic stop. The driver of the

vehicle was later identified as defendant. Defendant led the officer on a high-speed chase

for approximately 22.5 miles, during which he violated several traffic laws. He finally

yielded at a gas station and was taken into custody at gunpoint. While at the jail for

booking, officers conducted a search of defendant and discovered a baggie containing

methamphetamine.




                                              2
                                       ANALYSIS

       Defendant appealed, and upon his request this court appointed counsel to represent

him. Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal. 3d
436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case

and the following potential arguable issue: whether defendant was sentenced in

accordance with his plea agreement.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have independently reviewed the record for potential error.

       We have now concluded our independent review of the record and find no

arguable issues.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                              HOLLENHORST
                                                                        Acting P. J.
We concur:

MILLER
                          J.

CODRINGTON
                          J.




                                            3